Exhibit 10(f)

 

CHIEF EXECUTIVE OFFICER

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT, made and entered into as of January 1, 2006 between TCF
FINANCIAL CORPORATION, a Delaware corporation (“TCF Financial” or the “Company”)
and Lynn A. Nagorske (the “Executive”).

 

R E C I T A L S:

 

WHEREAS, the Executive is now and has been President and Chief Operating Officer
of the Company and has been elected to the position of Chief Executive Officer
of the Company effective as of the date first set forth above;

 

WHEREAS, the Executive and the Company are contemporaneous with the execution
and delivery of this Agreement entering into an employment agreement (the
“Employment Agreement”);

 

WHEREAS, the Board of Directors of the Company believes it is imperative to
diminish the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by any pending or threatened Change in Control
(as defined below) of the Company; and

 

WHEREAS, as a partial inducement for the Executive to enter into the Employment
Agreement with the Company, the Company desires to provide the Executive with
certain compensation and benefits in the event a Change in Control of the
Company occurs,

 

NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein, the parties hereby agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

(a)                                  Change in Control.  A “Change in Control”
shall be deemed to have occurred if, prior to the expiration of this Agreement:

 

(i)                                     during any period of two (2) consecutive
years individuals who at the beginning of such period constitute the Board of
Directors of TCF Financial cease for any reason to constitute a majority
thereof, unless the election or nomination for election of each new director was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or

 

1

--------------------------------------------------------------------------------


 

(ii)                                  any “person”, as defined in sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) is
or becomes the “beneficial owner” as defined in Rule 13d-3 under the Exchange
Act, directly or indirectly, of securities of TCF Financial representing fifty
percent (50%) or more of the combined voting power of TCF Financial’s then
outstanding securities, except for any securities purchased by a TCF employee
benefit plan or trust and any person who becomes a fifty percent (50%)
beneficial owner solely as a result of stock repurchases by TCF Financial; or

 

(iii)                               the shareholders of TCF Financial approve a
merger or consolidation of TCF Financial with any other corporation, other than
a merger or consolidation which would result in the voting securities of TCF
Financial outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of TCF Financial or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of TCF
Financial approve a plan of complete liquidation of TCF Financial or an
agreement for the sale or disposition by TCF Financial of all or substantially
all TCF Financial’s assets; provided, however, that no Change in Control will be
deemed to have occurred if such merger, consolidation, sale or disposition of
assets, or liquidation is not subsequently consummated.

 

The date of any Change in Control shall be deemed to be the date on which it is
consummated.

 

(b)                                 Termination Date.  “Termination Date” means
the date on which the Executive’s employment with the Company is terminated.

 

2.               Termination of this Agreement for “Cause” by the Company.

 

(a)                                  Termination of this Agreement for “Cause”
applies in the event the Executive:  (i) has engaged in willful and recurring
misconduct in not following the legitimate directions of the Board of Directors
of the Company after fair warning or breached any non-competition or
non-solicitation covenant to which Executive is subject; (ii) has been convicted
of a felony and all appeals from such conviction have been exhausted; (iii) has
engaged in habitual drunkenness; (iv) has been excessively absent from work
which absence is not related to disability, illness, sick leave or vacations; or
(v) has engaged in continuous conflicts of interest between his personal
interests and the interests of the Company after fair warning.

 

(b)                                 Notice of Right to Cure.  If the Company
proposes to terminate its obligations hereunder for Cause under paragraph 2(a),
the Company shall give written notice to the Executive specifying the reasons
for such proposed determination with particularity and specifying a cure the
Company deems appropriate, and, in the case of a termination for Cause under
paragraphs 2(a)(i), (iii), (iv), or (v) the Executive shall have a reasonable
opportunity to correct any curable situation to the reasonable satisfaction of
the Board of Directors of the Company, which period shall be no less than
fifteen (15) days from the Executive’s receipt of the notice of proposed
termination.  Notwithstanding the foregoing, this Agreement shall not be
terminated for Cause unless and until there shall be delivered to the Executive
a copy of the

 

2

--------------------------------------------------------------------------------


 

resolution duly adopted by the affirmative vote of not less than the majority of
the members of the Board of Directors of the Company at a meeting called and
held for the purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with his legal counsel, to be heard
before the Board of Directors) finding that, in the opinion of the Company’s
Board of Directors, the Executive has engaged in conduct justifying a
termination of this Agreement for Cause.

 

3.                                       Termination of Employment Upon Change
in Control – Severance Payments.   In the event of a Change in Control, if:
(i) the Executive terminates his employment for any reason within 24 months
after such Change in Control; or (ii) the Executive’s employment ends for any
other reason (x) including the Company’s failure to continue to employ Executive
after expiration of Executive’s employment agreement but (y) not including such
an end of employment by reason of death, disability or after this Agreement has
been terminated for Cause (as defined herein), during the six months before a
Change in Control or within twenty-four (24) months after a Change in Control,
then the Executive shall be entitled to the following severance benefits (which
benefits in either case are referred to as the “Termination Payments”):

 

(a)                                  Base Salary and Annual Bonus.  The Company
shall pay the Executive, no later than 30 days after Executive’s termination of
employment, in a single sum, an amount equal to three times the sum of (x) the
Executive’s annual salary at the time of termination; and (y) the average Annual
Bonus paid or payable to Executive in respect of the three calendar years
immediately preceding the year in which termination occurs.  In the event
Executive’s termination occurs after the end of a calendar year, but before a
bonus earned in that calendar year has been paid, the Company shall pay such
bonus to Executive in addition to the amount otherwise payable under this
paragraph (a).

 

(b)                                 Medical and Other Benefits Continuation. 
Executive shall be entitled to continuation of Company medical coverage for the
full period provided under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) at Company expense.  If eligible, Executive shall participate in
retiree medical coverage of the Company on the same terms and conditions as
apply to TCF employees generally.  Executive shall also be entitled to
continuation of all other benefits after employment termination as provided by
the benefit plans or by law; provided that, if Executive obtains new employment
with comparable benefits during the Severance Period, all entitlements under
this paragraph shall cease.  Nothing in this paragraph shall be construed as
providing Executive with coverage under any plan of Employer to which Executive
would not otherwise be entitled and in the event any coverage is unavailable,
e.g. if Executive is uninsurable, Employer’s obligations under this paragraph
may be satisfied by paying to the Executive the cost of such coverage if it were
available, as determined in good faith by the Company.

 

(c)                                  Stock Incentives.  Executive shall be
entitled to such vesting or other benefits as are provided by the award
agreement pertaining thereto.

 

(d)                                 Section 409A of the Internal Revenue Code. 
The arrangements described in this Agreement are intended to comply with
Section 409A of the Internal Revenue Code to the extent

 

3

--------------------------------------------------------------------------------


 

such arrangements are subject to that law.  The parties agree that they will
negotiate in good faith regarding amendments necessary to bring this Agreement
into compliance with the terms of that Section or an exemption therefrom as
interpreted by guidance issued by the Internal Revenue Service.  The parties
further agree that to the extent any part of this Agreement fails to qualify for
exemption from or satisfy the requirements of Section 409A, the affected
arrangement may be operated in compliance with Section 409A pending amendment to
the extent authorized by the Internal Revenue Service.  In such circumstances
Company will administer this Agreement in a manner which adheres as closely as
possible to the existing terms and intent of the Agreement while complying with
Section 409A.  This paragraph does not restrict Company’s rights (including,
without limitation, the right to amend or terminate) with respect to this
Agreement to the extent such rights are reserved under the terms of this
Agreement.

 

4.                                       Certain Additional Payments by the
Company.

 

(a)                                  Gross-Up Payment.  Anything to the contrary
notwithstanding, in the event it shall be determined that any payment,
distribution or benefit made or provided by the Company (or any successor
thereto) to or for the benefit of the Executive (whether pursuant to this
Agreement or otherwise) (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended, (the
“Code”) or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as the “Excise Tax”), then the Company shall pay the Executive in
cash an amount (the “Gross-Up Payment”) such that after payment by the Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including but not limited to income taxes (and any interest and
penalties imposed with respect thereto) and any additional Excise Tax, imposed
upon the Gross-Up Payment, the Executive retains (after payment of such taxes,
interest and penalties) an amount of the Gross-Up Payment equal to the Excise
Tax imposed on the Payments.

 

(b)                                 Determination of Gross-Up Payment.  Subject
to paragraph 4(c) below, all determinations required to be made under this
paragraph 4, including whether a Gross-Up Payment is required and the amount of
the Gross-Up Payment, shall be made by the firm of independent public
accountants selected by the Company to audit its financial statements for the
year immediately preceding the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations to the Company and the Executive
within thirty (30) days after the Termination Date.  In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required under
this paragraph 4 (which accounting firm shall then be referred to as the
“Accounting Firm”).  All fees and expenses of the Accounting Firm in connection
with the work it performs pursuant to this paragraph 4 shall be promptly paid by
the Company.  A Gross-Up Payment (as determined pursuant to this paragraph 4)
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or a similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of

 

4

--------------------------------------------------------------------------------


 

Section 4999 of the Code at the time of the initial determination by the
Accounting Firm, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”).  In the event that
the Company exhausts its remedies pursuant to paragraph 4(c) below, and the
Executive is thereafter required to make a payment of Excise Tax, the Accounting
Firm shall promptly determine the amount of the Underpayment that has occurred
and any such Underpayment shall be paid by the Company to the Executive within
five (5) days after such determination.

 

(c)                                  Contest.  The Executive shall notify the
Company in writing of any claim made by the Internal Revenue Service that, if
successful, would require the Company to pay a Gross-Up Payment.  Such
notification shall be given as soon as practicable but no later than ten
(10) business days after the Executive knows of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which it gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Employee shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim;

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
the Executive;

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim;

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses.  Without limitation on
the foregoing provisions of this paragraph 4(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax, interest and penalties
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance, on an interest-free basis, the amount of such payment to
the Executive together with any Excise

 

5

--------------------------------------------------------------------------------


 

Tax and income taxes imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount.  Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

(d)                                 If, after the receipt by the Executive of an
amount advanced by the Company pursuant to paragraph 4(c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of paragraph 4(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after any income or other taxes applicable
thereto and assessed on the Executive have been paid by the Executive from such
refund).  If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph 4(c), a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

(e)                                  Notwithstanding the foregoing provisions of
this section 4, in the event that a reduction in Payments to Executive by
$10,000.00 or less would result in no Excise Tax being due from Executive, the
Company shall reduce the Payments to Executive by the amount necessary to avoid
any Excise Tax liability for the Executive.

 

5.                                       No Non-Competition or Non-Solicitation
Covenants.  In the event Executive’s employment ends during any period beginning
six (6) months before a Change in Control and ending 24 months after a Change in
Control, the Executive shall not be subject to any Non-competition or
Non-solicitation covenants that would otherwise apply to him.

 

6.                                       Benefits in Lieu of Severance Pay
Policy.  The severance benefits provided for in paragraph 3 are in lieu of any
benefits that would otherwise be provided to the Executive under the Company’s
severance pay policy and the Executive shall not be entitled to any benefits
under the Company’s severance pay policy.

 

7.                                       Rights in the Event of Dispute.  In the
event of a dispute between the Company and the Executive regarding this
Agreement, it is the intention of this Agreement that the dispute shall be
resolved as expeditiously as possible, consistent with fairness to both sides,
and that during pendency of the dispute the Executive and the Company shall be
on equal footing, as follows:

 

(a)                                  Arbitration.  Any claim or dispute relating
to the terms and performance of this Agreement, shall be resolved by binding
private arbitration before three arbitrators and any award rendered by any
arbitration panel, or a majority thereof, may be filed and a judgment obtained
in

 

6

--------------------------------------------------------------------------------


 

any court having jurisdiction over the parties unless the relief granted in the
award is delivered within ten (10) days of the award.  Either party may request
arbitration by written notice to the other party.  Within thirty (30) days of
receipt of such notice by the opposing party, each party shall appoint a
disinterested arbitrator and the two arbitrators selected thereby shall appoint
a third neutral arbitrator; in the event the two arbitrators cannot agree upon
the third arbitrator within ten (10) days after their appointment, then the
neutral arbitrator shall be appointed by the Chief Judge of Hennepin County
(Minnesota) District Court.  Any arbitration proceeding conducted hereunder
shall be in the City of Minneapolis and shall follow the procedures set forth in
the Rules of Commercial Arbitration of the American Arbitration Association, and
both sides shall cooperate in as expeditious a resolution of the proceeding as
is reasonable under the circumstances.  The arbitration panel shall have the
power to enter any relief it deems fair and just on any claim, including interim
and final equitable relief, along with any procedural order that is reasonable
under the circumstances.

 

(b)                                 Expenses of Prosecution/Defense of Claim. 
During the pendency of a dispute between the Company and the Executive relating
to the terms or performance of this Agreement, the Company shall promptly pay
the Executive’s reasonable expenses of representation upon delivery of periodic
billings for same, provided that (i) Executive (or a person claiming on his
behalf) shall promptly repay all amounts paid hereunder at the conclusion of the
dispute if the resolution thereof includes a finding that the Executive did not
act in good faith in the matter in dispute or in the dispute proceeding itself,
and (ii) no claim for expenses of representation shall be submitted by the
Executive or any person acting on his behalf unless made in writing to the Board
of Directors within one year of the performance of the services for which such
claim is made.

 

8.                                       Other Benefits.  The benefits provided
under this Agreement shall, except to the extent otherwise specifically provided
herein, be in addition to, and not in derogation or diminution of, any benefits
that Executive or his beneficiary may be entitled to receive under any other
plan or program now or hereafter maintained by the Company, or its subsidiaries,
except that there shall be no double payment under this Agreement and any
employment agreement between Company and Executive.

 

9.                                       Successors.  The Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) to all or substantially all of the business and/or assets of the
Company, to expressly assume and agree to perform its obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform them if no succession had taken place unless, in the opinion
of legal counsel mutually acceptable to the Company and the Executive, such
obligations have been assumed by the successor as a matter of law.  The
Executive’s rights under this Agreement shall inure to the benefit of, and shall
be enforceable by, the Executive’s legal representative or other successors in
interest, but shall not otherwise be assignable or transferable.

 

10.                                 Severability.  If any provision of this
Agreement or the application thereof is held invalid or unenforceable, the
invalidity or unenforceability thereof shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application.

 

7

--------------------------------------------------------------------------------


 

11.                                 Survival.  The rights and obligations of the
parties pursuant to this Agreement shall survive the termination of the
Executive’s employment with the Company to the extent that any performance is
required hereunder after such termination.

 

12.                                 Notices.  All notices under this Agreement
shall be in writing and shall be deemed effective when delivered in person (in
the Company’s case, to its Secretary) or 48 hours after deposit thereof in the
U.S. mails, postage prepaid, addressed, in the case of the Executive, to his
last known address as carried on the personnel records of the Company and, in
the case of the Company, to the corporate headquarters, attention of the
Secretary, or to such other address as the party to be notified may specify by
written notice to the other party.

 

13.                                 Term.  The term of this Agreement shall
commence on the date it is signed and shall continue in effect for as long as
Executive is employed by the Company (or any successor thereof).

 

14.                           Amendments and Construction.  This Agreement may
only be amended in a writing signed by the parties hereto.  This Agreement shall
be construed under the laws of the State of Minnesota.  Paragraph headings are
for convenience only and shall not be considered a part of the terms and
provisions of the Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

 

TCF FINANCIAL CORPORATION

 

 

ATTEST:

 

 

 

 

By:

/s/ William A. Cooper

 

 

 

William A. Cooper

 

 

 

/s/ Gregory J. Pulles

 

Its: Chairman of the Board

Vice Chairman, General Counsel

                and Chief Executive Officer

 and Secretary

 

 

 

 

 

WITNESS:

 

 

 

/s/ Diane O. Stockman

 

/s/ Lynn A. Nagorske

 

 

Lynn A. Nagorske

 

8

--------------------------------------------------------------------------------

 